Citation Nr: 0815861	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  95-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
sinusitis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for chronic fatigue syndrome.

4.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.  

5.  Entitlement to service connection for joint pain, due to 
an undiagnosed illness.

6.  Entitlement to service connection for a psychiatric 
disorder (claimed as a sleep disorder, an eating disorder, 
post-traumatic stress disorder (PTSD), irritability, and 
memory loss), due to an undiagnosed illness.

7.  Entitlement to service connection for 
hypercholesterolemia, due to an undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal 
disorder, due to an undiagnosed illness.

9.  Entitlement to service connection for a neurologic 
disorder, other than bilateral hearing loss, due to an 
undiagnosed illness.

10.  Entitlement to service connection for a skin disorder.

11.  Entitlement to service connection for cystitis.

12.  Entitlement to service connection for residuals of 
dental trauma. 

13.  Entitlement to service connection for residuals of a 
head trauma.

14.  Entitlement to service connection for scars of the back 
and face.

15.  Entitlement to service connection for tonsillitis.

16.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

The instant appeal as to the increased rating claims for 
bronchitis and sinusitis arose from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico, 
which confirmed and continued the 10 percent and 0 percent 
ratings, respectively, for those disorders.

The instant appeal as to the service connection claims arose 
from June 1994, July 1996, and March 2002 rating decisions 
which denied those claims.  The initial rating claims arose 
from an August 2007 rating decision which granted service 
connection for chronic fatigue syndrome and bilateral hearing 
loss and assigned 10 percent and noncompensable ratings, 
respectively, for those disabilities.

With respect to the increased rating claims for bronchitis 
and sinusitis, in a July 2003 decision the Board of Veterans' 
Appeals (Board) denied those claims.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2005, the Court granted the parties' 
Joint Motion for Remand.  The purpose of the Joint Motion was 
to ensure compliance with the duty to notify under 
38 U.S.C.A. § 5103(a).  

The issues of entitlement to higher initial ratings for 
chronic fatigue syndrome and bilateral hearing loss and the 
issues of entitlement to service connection for joint pain, 
due to an undiagnosed illness; a psychiatric disorder, due to 
an undiagnosed illness; a gastrointestinal disorder, due to 
an undiagnosed illness; a neurologic disorder, due to an 
undiagnosed illness; a skin disorder; cystitis; residuals of 
dental trauma; residuals of a head trauma; scars of the back 
and face; tonsillitis; and a headache disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The July 2003 Board decision noted that the appellant had 
raised a claim for service connection for cellulitis of the 
left leg and referred that matter to the RO for appropriate 
action.  


FINDING OF FACT

The veteran has been diagnosed as having 
hypercholesterolemia, which is a laboratory test result that 
is not, in and of itself, a disability for VA compensation 
purposes.


CONCLUSION OF LAW

The criteria for service connection for disability claimed as 
hypercholesterolemia are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's post-service medical records show that the 
veteran has been diagnosed as having hypercholesterolemia.  
See December 2006 VA Gulf War examination report.

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, 
hypercholesterolemia is excessive cholesterol in the blood.  
Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  
Hypercholesterolemia is a laboratory test result and not, in 
and of itself, a disability.  See 61 Fed. Reg. at 20,445 (May 
7, 1996). 

Congress has specifically limited entitlement to service-
connection for disease or 


injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of competent, persuasive 
evidence of disability manifested by, or associated with, the 
finding of hypercholesterolemia, the record presents no 
predicate for a grant of service connection for any such 
finding.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).
ORDER

Service connection for hypercholesterolemia is denied.


REMAND

With regard to the increased rating claims for bronchitis and 
sinusitis, the Joint Motion found that a remand was necessary 
"in order for the Board to fully address whether the duty to 
notify has been satisfied in this case."  As indicated in 
the Joint Remand, it does not appear from the record that the 
veteran specifically filed a claim for increase for his 
service-connected bronchitis and sinusitis disorders.  
Rather, these claims arose as a result of his generic 
disagreement with a March 2002 rating decision which, in 
addition to adjudicating a number of service connection 
claims raised by the veteran, also confirmed and continued 
the ratings for bronchitis and sinusitis.  These disability 
ratings have remained constant since service connection was 
originally granted in a June 1994 rating decision.

Thus, as the evidence suggests that the veteran did not 
initiate increased rating claims for service-connected 
sinusitis and bronchitis, it would seem that preadjudicatory 
notice regarding these claims would have required the RO to 
be prescient.  Regardless, a review of the record indicates 
that the veteran has not received adequate post-adjudicatory 
notice.  The evidence also does not suggest that the 
presumption of prejudice has been rebutted, particularly in 
light of the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Accordingly, an appropriate 
notification document should be provided to the veteran, 
followed by the issuance of a Supplemental Statement of the 
Case (SSOC).

In addition, as the record indicates that it has been a 
number of years (since 2000 for bronchitis and since 2004 for 
sinusitis) since VA has assessed the veteran's service-
connected bronchitis and sinusitis, thorough and 
contemporaneous VA examinations should be scheduled to assess 
the current nature and severity of these disabilities.  In 
addition, any relevant, recently developed VA treatment 
records should be associated with the claims folders.

With regard to the claims for service connection that remain 
on appeal, the AMC issued a supplemental statement of the 
case in August 2007.  The August 30, 2007 cover letter for 
the SSOC advised the veteran that he was given a period of 60 
days to send additional information to the AMC.  The record 
includes an envelope from the veteran to the AMC, postmarked 
October 25, 2007, which contained VA treatment records dated 
from 2000 to 2007.  38 C.F.R. § 20.305(a) (2007).  These VA 
records are relevant to the service connection claims on 
appeal.  The case was recertified to the Board on October 26, 
2007.

Since the receipt of these VA records, the record does not 
show further adjudication of the claims or issuance of an 
SSOC.  38 C.F.R. § 19.37 (2007) (SSOC to be furnished where 
agency of original jurisdiction receives additional evidence 
prior to transfer of records to the Board).

With regard to the initial rating claims on appeal, the 
initial ratings for bilateral hearing loss and chronic 
fatigue syndrome were assigned in an August 2007 rating 
decision.  In November 2007, the RO received correspondence 
from the veteran which he called a notice of disagreement 
wherein he requested higher ratings for his chronic fatigue 
syndrome and bilateral hearing loss.  The Board construes 
this document as a timely notice of disagreement with respect 
to the initial ratings assigned for bilateral hearing loss 
and chronic fatigue syndrome.  As it appears that the RO has 
not had the opportunity to review the notice of disagreement, 
given the timing of the disagreement and the location of the 
claims folders.  Regardless, the veteran should be provided 
with a statement of the case (SOC) concerning these issues.  
Where an SOC has not been provided following the timely 
filing of a notice of disagreement, a remand, not a referral 
to the RO, is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the increased rating 
claims for bronchitis and sinusitis, the 
veteran should be provided with a notice 
letter that:
*	informs him of the information and 
evidence not of record that is necessary 
to substantiate his claims for increased 
evaluations; 
*	informs him of the information and 
evidence that VA will seek to provide; 
*	informs him of the information and 
evidence he is expected to provide; and
*	notifies him that, to substantiate his 
claims, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his service-
connected bronchitis and sinusitis and the 
effect that worsening has on his 
employment and daily life.  

2.  Associate any pertinent VA treatment 
records with the claims folders, 
particularly treatment records from the VA 
facilities in San Juan, Puerto Rico, and 
St. Croix, USVI, developed since September 
2007.

3.  Schedule the veteran for 
examination(s) to determine the severity 
of his service-connected bronchitis and 
sinusitis.  The examiner should review the 
claims files in connection with the 
examination.  

4.  Thereafter, readjudicate the increased 
rating and service connection claims on 
appeal.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued 
an SSOC which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the VA treatment 
records provided by the veteran and any 
other evidence developed or received since 
the issuance of the last SSOC.  The 
veteran and his representative should be 
given the opportunity to respond to the 
SSOC.

5.  The RO should issue an SOC with 
respect to the issues of entitlement to 
higher initial ratings for bilateral 
hearing loss and chronic fatigue syndrome.  
The veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues.  The claims files 
should be returned to the Board for 
further appellate consideration as to 
these issues only if the veteran files a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


